IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40174
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MICHELLE ACOSTA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-01-CR-304-1
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Michelle Acosta appeals her guilty-plea conviction and

sentence for possessing with the intent to distribute 25

kilograms of cocaine.   Acosta contends that the sentencing scheme

of 21 U.S.C. § 841 is facially unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).

     As Acosta concedes, her argument is foreclosed by this

court’s decision in United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000), cert. denied., 532 U.S. 1045 (2001).    She raises

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40174
                               -2-

the issue only to preserve it for Supreme Court review.   The

judgment of the district court is AFFIRMED.